UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Annual Report August 31, 2012 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Annual Report August 31, 2012 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Historical Performance 6 Schedule of Investments 7 Statement of Assets & Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Additional Information 20 Important Tax Information 22 BARRETT OPPORTUNITY FUND, INC. Letter from the Chairperson Dear Shareholder, We are pleased to provide the annual report of the Barrett Opportunity Fund, Inc. (the “Fund”) for the twelve-month period ended August 31st, 2012. The management team at Barrett Asset Management, LLC has prepared the Annual Shareholder’s Letter, which includes a brief market overview, as well as a portfolio and performance review.I urge you to read it as well as the accompanying financial statements. A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, and in these difficult economic times, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson September 26, 2012 Manager Market Overview Overview The broad market as represented by the 500 companies in the S&P Index continued to make significant progress over the past year in recapturing losses from the great bear market of 2008.By the end of August, the market was within 10% of the all time highs reached in late 2007. The stock market recovery from the recessionary lows of 2008 and 2009 has occurred despite a very subdued, uneven global economic backdrop.The stock market downturn caused many stocks to become unusually inexpensive. Part of the market recovery was simply a relief that the entire global financial system was not going to unravel.Another positive force was the aggressive actions of global central banks, particularly the United States Federal Reserve, to lower interest rates and absorb assets that were eating away at the balance sheets of financial institutions.In fact, it is hard to imagine what else the Federal Reserve could have done and continues to do, to prop up the economy which certainly plays a role in higher stock prices.Finally, large United States based companies have produced an earnings upturn very much in excess of the economic recovery.This has enabled companies with strong balance sheets to increase their dividends in a period when investors are desperately seeking high yielding assets. The tenuous economic recovery continues. During the past year most economists have reduced their forecast for growth as a result of the unstable European situation and slowing Chinese economy.It is our view that the excessive buildup of debt in Europe and the United States before 2008 set the stage for a period that would result in sluggish 1 BARRETT OPPORTUNITY FUND, INC. growth.Due to massive debt restructuring by individuals, banks and governments, the low interest rates engineered by the central banks have not been able to ignite a typical economic recovery in a period of debt repayment and denouement.In the United States, there are clear signs that low mortgage rates have finally started to help the housing market and this should serve as a powerful sedative to homeowners who have only seen a decline in their home equity.A stronger U.S. housing market should have a beneficial effect on many of the large domestic banks that are still under water on foreclosed properties, which ultimately constrain their willingness and capacity to lend. Another major issue that has faced investors has been an unclear political outlook.Not only will the United States elections be closely watched and interpreted, but even more importantly, the post election drama will center on the pending increases in taxes and reductions in defense spending.It is our best estimate that politicians will attempt to push as much of these contracting measures off because of the weak economy and because the measures are a crude short term remedy for a complex and long term problem.In Europe, although we have a new set of political leaders, who seem to be moving in the right direction, it is far from clear that they will retain their positions as austerity continues to bite.The Chinese economy appears to be in the early stages of trying to make a transition from a construction driven economy to a consumer economy during a time when the country will be experiencing a change in leadership for the first time in a decade.With global monetary policy near exhaustion, future leaders will have to pull all the fiscal policy levers as well if we are to see an improved global economy. Portfolio and Performance Review During the twelve month period ended August 31, 2012, the Fund’s total return was +9.40%.The Fund underperformed the Lipper Large Cap Value Fund Index which returned +14.22%.Since the Fund has fewer holdings than the typical value fund, performance can be driven by price changes in a small number of the larger positions.Over the past year, the holdings in Murphy Oil and Leucadia National, representing roughly 11% of the Fund, held back overall gains.Of the larger positions in the Fund, Chubb Corp and Rayonier were leaders.Several smaller positions, including Automatic Data, PepsiCo, Monsanto and Abbott Laboratories, also posted strong returns.Over the past several years, we have broadened the portfolio holdings to include companies that have “brand” value as opposed to hard asset value as represented by Fund holdings such as Royal Dutch, Rayonier and Forest City Enterprises. As we mentioned earlier in this letter, investors are interested in yield due to the abnormally low rates on money market funds and bonds.As of August 31, 2012 the Fund’s 12-Month Dividend Yield was 2.60% and its 30-day SEC Yield was 1.81%.In the past year, dividend increases by the companies in the portfolio who pay dividends, ranged from 5% to 13%.Many of the “brand” value companies, such as Tiffany, have posted larger increases, and should continue to do so. 2 BARRETT OPPORTUNITY FUND, INC. It is a rare environment when the stock market is not confronted with an array of headwinds.The current list of question marks includes slow and decelerating global growth, financial distress in Europe and political paralysis in the United States.Nonetheless, corporations have continued to produce strong earnings and rising dividends.The 2.60% dividend yield on the Fund is higher than the 10 year U.S. Treasury yield and should there be further dividend hikes there is the potential for the dividend yield to increase.We think the Fund’s holdings are well positioned to grow despite the sluggish global economic environment. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of 08/31/2012. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer. Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds. The Fund may use derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on fund performance. Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations, and changes in political and economic conditions. These risks are magnified in emerging or developing markets. The Fund may use leverage, which may adversely impact performance. Investments in debt securities typically decrease when interest rates rise. These risks are greater for longer-term debt securities. Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks. It is not possible to invest directly in the Index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 8/31/2012 (As a percentage of Total Investments) Chubb Corp. 21.4% Royal Dutch Shell PLC - Class A - ADR 15.5% General Dynamics Corp. 9.9% Bank of New York Mellon Corp. 9.6% Murphy Oil Corp. 7.3% Rayonier, Inc. 7.1% Koninklijke Philips Elections N.V. 6.6% Leucadia National Corp. 4.4% Monsanto Co. 2.9% Forest City Enterprises, Inc. - Class B 2.8% Sector Weightings - as of 8/31/2012 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on March 1, 2012 and held for the six months ended August 31, 2012. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period”. Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account March 1, 2012 to Value Value August 31, 2012 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.17% (which reflects fee waivers in place during the period), multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Historical Performance (Unaudited) Value of $10,000 Invested in Barrett Opportunity Fund, Inc. vs. the S&P 500® Index† (August 2002 – August 2012) † Hypothetical illustration of $10,000 invested in Barrett Opportunity Fund, Inc. on August 31, 2002 assuming the reinvestment of all distributions, including returns of capital, if any, at net asset value through August 31, 2012. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks.The Index is unmanaged and it is not subject to the same management and trading expenses of a mutual fund.Please note that an investor cannot invest directly in an index. Fund Performance Average Annual Total Returns* (Unaudited) Since 1 Year 5 Years 10 Years Inception Barrett Opportunity Fund, Inc. 9.40% -4.29% 3.47% 10.75% S&P 500 Index 18.00% 1.28% 6.51% 11.48% * Assumes the reinvestment of all distributions at net asset value. All figures represent past performance and are not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance figures may reflect compensating balance arrangements, fee waivers and/or expense reimbursements. In the absence of compensating balance arrangements, fee waivers and/or expense reimbursements, the total return would have been lower. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2012 Shares Value COMMON STOCKS - 92.76% Beverage and Tobacco Product Manufacturing - 1.18% PepsiCo, Inc. $ Chemical Manufacturing - 1.83% Abbott Laboratories Johnson & Johnson Clothing and Clothing Accessories Stores - 1.11% Tiffany & Co. Computer and Electronic Product Manufacturing - 6.59% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 9.61% The Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.42% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 21.40% The Chubb Corp. Merchant Wholesalers, Nondurable Goods - 2.87% Monsanto Co. Miscellaneous Manufacturing - 1.51% 3M Co. Petroleum and Coal Products Manufacturing - 22.79% Murphy Oil Corp. Royal Dutch Shell PLC - Class A - ADR Real Estate - 6.32% Alexander & Baldwin, Inc. (a) Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(b) Transportation - 0.84% Matson, Inc. Transportation Equipment Manufacturing - 9.87% General Dynamics Corp. Waste Management and Remediation Services - 1.01% TRC Cos, Inc. (a) Wood Product Manufacturing - 4.41% Leucadia National Corp. Total Common Stocks (Cost $8,002,830) REAL ESTATE INVESTMENT TRUSTS (REITS) - 7.05% Real Estate - 7.05% Rayonier, Inc. Total Real Estate Investment Trusts (Cost $853,172) The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2012 Shares Value SHORT-TERM INVESTMENTS - 0.10% Money Market Fund - 0.10% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (c) $ Total Short-Term Investments (Cost $60,790) Total Investments (Cost $8,916,792) - 99.91% Other Assets in Excess of Liabilities - 0.09% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Convertible into Forest City Enterprises, Inc. - Class A shares. (c) Variable rate security. The rate listed is as of August 31, 2012. The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities August 31, 2012 ASSETS: Investments, at value (cost $8,916,792) $ Dividend and interest receivable Other assets Total Assets LIABILITIES: Payable to adviser Payable to directors Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on investments Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Year Ended August 31, 2012 INVESTMENT INCOME: Dividend income* $ Interest income EXPENSES: Investment advisory fees (see Note 2) Legal fees Directors’ fees and expenses Administration fees Federal and state registration fees Fund accounting fees Transfer agent fees and expenses Audit fees Reports to shareholders Custody fees Other Total expenses Less: Fees waived by adviser (Note 2) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in net unrealized appreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Net of $103,135 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Year Ended Year Ended August 31, 2012 August 31, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments ) Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income of $528,621 and $351,089, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Year Ended August 31, Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of year $ Total return1 % % )% )% )% Supplemental data and ratios: Net assets, end of year (000,000’s) $
